Exhibit 10.1

KORN/FERRY INTERNATIONAL PERFORMANCE AWARD PLAN

NOTICE OF RESTRICTED STOCK AWARD

 

Grantee’s Name and Office:

           

You have been granted shares of restricted Common Stock of the Company (the
“Shares”), subject to the terms and conditions of this Notice of Restricted
Stock Award (the “Notice”), the Korn/Ferry International Performance Award Plan,
as amended from time to time (the “Plan”) and the Restricted Stock Award
Agreement (the “Agreement”) attached hereto. Capitalized terms used in this
Notice and not otherwise defined shall have the same meanings as set forth in
the Plan.

 

Date of Award

     _________

Vesting Commencement Date

     _________

Total Number of Shares of Common Stock Awarded

     _________

Aggregate Fair Market Value of Shares on Date of Grant

   $ _________

Vesting Schedule:

Subject to the Grantee’s continued service with the Company and other
limitations set forth in this Notice, the Agreement and the Plan, the Shares
will “vest” in accordance with the following schedule:

[Insert vesting schedule.]

In the event of Grantee’s change in status from employee to consultant, the
vesting of the Shares shall continue only to the extent determined by the
Committee as of such change in status consistent with any minimum vesting
requirements set forth in the Plan.

For purposes of this Notice and the Agreement, the term “vest” shall mean, with
respect to any Shares, that such Shares are no longer subject to forfeiture to
the Company; provided, however, that such Shares shall remain subject to other
restrictions on transfer set forth in the Agreement or the Plan. Shares that
have not vested are deemed “Restricted Shares.” Per the vesting schedule, the
Grantee may become vested in a fraction of a Restricted Share. However, such
fraction shall remain a Restricted Share until the Grantee becomes vested in the
entire Share. Notwithstanding the foregoing, the Shares subject to this Notice
will be subject to the provisions of



--------------------------------------------------------------------------------

the Agreement and Section 6.2.2 of the Plan relating to the release of
repurchase and forfeiture provisions in the event of a Change in Control Event.

Termination of Employment; Forfeiture:

Vesting shall cease upon the date of termination of the Grantee’s continued
service with the Company for any reason, including death or Total Disability. If
the Grantee’s continued service with the Company terminates for any reason when
the Grantee holds any Restricted Shares (including fractional Restricted
Shares), such Restricted Shares shall be deemed reconveyed to the Company and
the Company shall thereafter be the legal and beneficial owner of the Restricted
Shares and shall have all rights and interest in or related thereto without
further action by the Grantee. In the event Restricted Shares are reconveyed to
the Company, the Company shall only pay the Grantee the par value of the
Restricted Shares which are reconveyed to the Company (and no more) and the
Company shall have no further obligation or liability to the Grantee with
respect to such Restricted Shares. The foregoing forfeiture provisions set forth
in this Notice as to Restricted Shares shall also apply to the new capital stock
or other property (including cash paid other than as a regular cash dividend)
received in exchange for the Shares in connection with the consummation of any
Change in Control Event and such stock or property shall be deemed Additional
Securities for purposes of the Agreement, but only to the extent the Shares are
at the time covered by such forfeiture provisions.

IN WITNESS WHEREOF, the Company and the Grantee have executed this Notice and
agree that the Award is to be governed by the terms and conditions of this
Notice, the Plan, and the Agreement.

 

Korn/Ferry International

a Delaware corporation

By:

 

/s/ Gary D. Burnison

 

Gary D. Burnison

Title:

 

Chief Operating Officer and

Chief Financial Officer

THE GRANTEE ACKNOWLEDGES AND AGREES THAT THE SHARES SHALL VEST, IF AT ALL, ONLY
DURING THE PERIOD OF GRANTEE’S CONTINUED SERVICE WITH THE COMPANY (NOT THROUGH
THE ACT OF BEING HIRED, BEING GRANTED THIS AWARD OR ACQUIRING SHARES HEREUNDER).
THE GRANTEE FURTHER ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS NOTICE, THE
AGREEMENT, NOR IN THE PLAN, SHALL CONFER UPON THE GRANTEE ANY RIGHT WITH RESPECT
TO CONTINUATION OF GRANTEE’S SERVICE WITH THE COMPANY, NOR SHALL IT INTERFERE IN
ANY WAY WITH THE GRANTEE’S RIGHT OR THE COMPANY’S RIGHT TO TERMINATE GRANTEE’S
SERVICE WITH THE COMPANY AT ANY TIME, WITH OR WITHOUT CAUSE, AND WITH OR WITHOUT
NOTICE. THE GRANTEE



--------------------------------------------------------------------------------

ACKNOWLEDGES THAT UNLESS THE GRANTEE HAS A WRITTEN EMPLOYMENT AGREEMENT WITH THE
COMPANY TO THE CONTRARY, GRANTEE’S STATUS IS AT WILL.



--------------------------------------------------------------------------------

The Grantee acknowledges receipt of a copy of the Plan and the Agreement and
represents that he or she is familiar with the terms and provisions thereof, and
hereby accepts the Award subject to all of the terms and provisions hereof and
thereof. The Grantee has reviewed this Notice, the Agreement and the Plan in
their entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Notice and fully understands all provisions of this Notice, the
Agreement and the Plan. The Grantee hereby agrees that all disputes arising out
of or relating to this Notice, the Plan and the Agreement shall be resolved in
accordance with Sections 12 and 19 of the Agreement. The Grantee further agrees
to notify the Company upon any change in the residence address indicated in this
Notice.

 

Dated:

        

Signed:

    



--------------------------------------------------------------------------------

KORN/FERRY INTERNATIONAL PERFORMANCE AWARD PLAN

RESTRICTED STOCK AWARD AGREEMENT

1. Issuance of Shares. Korn/Ferry International, a Delaware corporation (the
“Company”), hereby issues to the Grantee (the “Grantee”) named in the Notice of
Restricted Stock Award (the “Notice”), the Total Number of restricted Shares of
Common Stock Awarded as set forth in the Notice (the “Shares”), subject to the
Notice, this Restricted Stock Award Agreement (this “Agreement”) and the terms
and provisions of the Company’s Performance Award Plan, as amended from time to
time (the “Plan”), which is incorporated herein by reference. Capitalized terms
used in this Agreement and not otherwise defined shall have the same meanings as
set forth in the Plan. All Shares issued hereunder will be deemed issued to the
Grantee as fully paid and nonassessable shares, and the Grantee will have the
right to vote the Shares at meetings of the Company’s shareholders. The Company
shall pay any applicable stock transfer taxes imposed upon the issuance of the
Shares to the Grantee hereunder.

2. Consideration. The Grantee agrees to pay the par value of $0.01 for each
Share issued in the total amount of $            , which consideration may be
paid in any form deemed appropriate by the Company’s Board of Directors or an
appropriate committee thereof, to the extent permitted by applicable law.

3. Transfer Restrictions. The Shares issued to the Grantee hereunder may not be
sold, transferred by gift, pledged, hypothecated, or otherwise transferred or
disposed of by the Grantee prior to the date when the Shares become “vested”
pursuant to the Vesting Schedule set forth in the Notice. Any attempt to
transfer Shares in violation of this Section 3 will be null and void and will be
disregarded.

4. Termination of Employment; Forfeiture. Vesting shall cease upon the date of
termination of the Grantee’s continued service with the Company for any reason,
including death or Total Disability. If the Grantee’s continued service with the
Company terminates for any reason while the Grantee holds any Shares that have
not vested (“Restricted Shares”), including fractional Restricted Shares, such
Restricted Shares shall be deemed reconveyed to the Company and the Company
shall thereafter be the legal and beneficial owner of the Restricted Shares and
shall have all rights and interest in or related thereto without further action
by the Grantee. In the event Restricted Shares are reconveyed to the Company,
the Company shall only pay the Grantee the par value of the Restricted Shares
which are reconveyed to the Company (and no more) and the Company shall have no
further obligation or liability to the Grantee with respect to such Restricted
Shares. The foregoing forfeiture provisions set forth in this Agreement as to
Restricted Shares shall also apply to the new capital stock or other property
(including cash paid other than as a regular cash dividend) received in exchange
for the Shares in connection with the consummation of any Change in Control
Event and such stock or property shall be deemed Additional Securities for
purposes of this Agreement, but only to the extent the Shares are at the time
covered by such forfeiture provisions.

5. Escrow of Stock. For purposes of facilitating the enforcement of the
provisions of this Agreement, the Grantee agrees, immediately upon receipt of
the certificate(s) for the Restricted Shares, to deliver such certificate(s),
together with an Assignment Separate from Certificate in the form attached
hereto as Exhibit A, executed in blank by the Grantee and the Grantee’s spouse
(if required for transfer) with respect to each such stock certificate, to the



--------------------------------------------------------------------------------

Secretary or Assistant Secretary of the Company, or their designee, to hold in
escrow for so long as such Restricted Shares have not vested pursuant to the
Vesting Schedule set forth in the Notice, with the authority to take all such
actions and to effectuate all such transfers and/or releases as may be necessary
or appropriate to accomplish the objectives of this Agreement in accordance with
the terms hereof. The Grantee hereby acknowledges that the appointment of the
Secretary or Assistant Secretary of the Company (or their designee) as the
escrow holder hereunder with the stated authorities is a material inducement to
the Company to make this Agreement and that such appointment is coupled with an
interest and is accordingly irrevocable. The Grantee agrees that such escrow
holder shall not be liable to any party hereto (or to any other party) for any
actions or omissions unless such escrow holder is grossly negligent relative
thereto. The escrow holder may rely upon any letter, notice or other document
executed by any signature purported to be genuine and may resign at any time.
Upon the vesting of all Restricted Shares, the escrow holder will, without
further order or instruction, transmit to the Grantee the certificate evidencing
such Shares, subject, however, to satisfaction of any withholding obligations
provided in Section 7 below.

6. Distributions. The Company shall disburse to the Grantee all regular cash
dividends with respect to the Shares and Additional Securities (whether vested
or not), less any applicable withholding obligations.

7. Withholding of Taxes. The Grantee shall, as Restricted Shares shall vest or
at the time withholding is otherwise required by any applicable provisions of
federal or state law, pay the Company the amount necessary to satisfy any
applicable foreign, federal, state, and local income and employment tax
withholding obligations.

8. Additional Securities. Any securities or cash received (other than a regular
cash dividend) as the result of ownership of the Restricted Shares (the
“Additional Securities”), including, but not by way of limitation, warrants,
options and securities received as a stock dividend or stock split, or as a
result of a recapitalization or reorganization or other similar change in the
Company’s capital structure, shall be retained in escrow in the same manner and
subject to the same conditions and restrictions as the Restricted Shares with
respect to which they were issued, including, without limitation, the Vesting
Schedule set forth in the Notice. The Grantee shall be entitled to direct the
Company to exercise any warrant or option received as Additional Securities upon
supplying the funds necessary to do so, in which event the securities so
purchased shall constitute Additional Securities, but the Grantee may not direct
the Company to sell any such warrant or option. If Additional Securities consist
of a convertible security, the Grantee may exercise any conversion right, and
any securities so acquired shall constitute Additional Securities. In the event
of any change in certificates evidencing the Shares or the Additional Securities
by reason of any recapitalization, reorganization or other transaction that
results in the creation of Additional Securities, the escrow holder is
authorized to deliver to the issuer the certificates evidencing the Shares or
the Additional Securities in exchange for the certificates of the replacement
securities.

9. Stop-Transfer Notices. In order to ensure compliance with the restrictions on
transfer set forth in this Agreement, the Notice or the Plan, the Company may
issue appropriate “stop transfer” instructions to its transfer agent, if any,
and, if the Company transfers its own securities, it may make appropriate
notations to the same effect in its own records.

10. Refusal to Transfer. The Company shall not be required (i) to transfer on
its books any Shares that have been sold or otherwise transferred in violation
of any of the provisions of this



--------------------------------------------------------------------------------

Agreement or (ii) to treat as owner of such Shares or to accord the right to
vote or pay dividends to any purchaser or other transferee to whom such Shares
shall have been so transferred.

11. Limitation on Rights; No Right to Future Grants; Extraordinary Item. By
entering into this Agreement and accepting the Award, Grantee acknowledges that:
(i) Grantee’s participation in the Plan is voluntary; (ii) the value of the
Award is an extraordinary item which is outside the scope of any employment
contract with Grantee; (iii) the Award is not part of normal or expected
compensation for any purpose, including without limitation for calculating any
benefits, severance, resignation, termination, redundancy, end of service
payments, bonuses, long-service awards, pension or retirement benefits or
similar payments, and Grantee will not be entitled to compensation or damages as
a consequence of Grantee’s forfeiture of any unvested portion of the Award as a
result of Grantee’s termination of service with the Company for any reason; and
(iv) in the event that Grantee is not a direct employee of Company, the grant of
the Award will not be interpreted to form an employment relationship with the
Company and the grant of the Award will not be interpreted to form an employment
contract with the Grantee’s employer or the Company. The Company shall be under
no obligation whatsoever to advise the Grantee of the existence, maturity or
termination of any of Grantee’s rights hereunder and Grantee shall be
responsible for familiarizing himself or herself with all matters contained
herein and in the Plan which may affect any of Grantee’s rights or privileges
hereunder.

12. Company Authority. Any question concerning the interpretation of this
Agreement or the Plan, any adjustments required to be made under the Plan, and
any controversy that may arise under the Plan or this Agreement shall be
determined by the Company (including any person(s) to whom the Company has
delegated its authority) in its sole and absolute discretion. Such decision by
the Company shall be final and binding.

13. Undertaking. Grantee hereby agrees to take whatever additional action and
execute whatever additional documents the Company may deem necessary or
advisable in order to carry out or effect one or more of the obligations or
restrictions imposed on either the Grantee or the Grantee’s interest pursuant to
the express provisions of this Agreement.

14. Entire Agreement: Governing Law. The Notice, the Plan and this Agreement
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and the Grantee with respect to the subject matter
hereof, and may not be modified adversely to the Grantee’s interest except by
means of a writing signed by the Company and the Grantee. These agreements are
to be construed in accordance with and governed by the internal laws of the
State of California (as permitted by Section 1646.5 of the California Civil
Code, or any similar successor provision) without giving effect to any choice of
law rule that would cause the application of the laws of any jurisdiction other
than the internal laws of the State of California to the rights and duties of
the parties. Should any provision of the Notice or this Agreement be determined
by a court of law to be illegal or unenforceable, the other provisions shall
nevertheless remain effective and shall remain enforceable.

15. Successors and Assigns. The provisions of this Agreement will inure to the
benefit of, and be binding on, the Company and its successors and assigns and
Grantee and Grantee’s legal representatives, heirs, legatees, distributees,
assigns and transferees by operation of law, whether or not any such person will
have become a party to this Agreement and agreed in writing to join herein and
be bound by the terms and conditions hereof.



--------------------------------------------------------------------------------

16. Securities Law Compliance. The Company may impose such restrictions,
conditions or limitations as it determines appropriate as to the timing and
manner of any resales by the Grantee or other subsequent transfers by the
Grantee of any Shares issued as a result of or under this Award, including
without limitation (a) restrictions under an insider trading policy,
(b) restrictions that may be necessary in the absence of an effective
registration statement under the Securities Act of 1933, as amended, covering
the Award and/or the Shares underlying the Award and (c) restrictions as to the
use of a specified brokerage firm or other agent for such resales or other
transfers. Any sale of the Shares must also comply with other applicable laws
and regulations governing the sale of such shares.

17. Information Confidential. As partial consideration for the granting of the
Award, the Grantee agrees that he or she will keep confidential all information
and knowledge that the Grantee has relating to the manner and amount of his or
her participation in the Plan; provided, however, that such information may be
disclosed as required by law and may be given in confidence to the Grantee’s
spouse, tax and financial advisors, or to a financial institution to the extent
that such information is necessary to secure a loan.

18. Headings. The captions used in this Agreement are inserted for convenience
and shall not be deemed a part of this Agreement for construction or
interpretation.

19. Dispute Resolution The provisions of this Section 12 shall be the exclusive
means of resolving disputes arising out of or relating to the Notice, the Plan
and this Agreement. The Company, the Grantee, and the Grantee’s assignees (the
“parties”) shall attempt in good faith to resolve any disputes arising out of or
relating to the Notice, the Plan and this Agreement by negotiation between
individuals who have authority to settle the controversy. Negotiations shall be
commenced by either party by notice of a written statement of the party’s
position and the name and title of the individual who will represent the party.
Within thirty (30) days of the written notification, the parties shall meet at a
mutually acceptable time and place, and thereafter as often as they reasonably
deem necessary, to resolve the dispute. If the dispute has not been resolved by
negotiation, the parties agree that any suit, action, or proceeding arising out
of or relating to the Notice, the Plan or this Agreement shall be brought in the
United States District Court for the Central District of California (or should
such court lack jurisdiction to hear such action, suit or proceeding, in a
California state court in the County of Los Angeles) and that the parties shall
submit to the jurisdiction of such court. The parties irrevocably waive, to the
fullest extent permitted by law, any objection the party may have to the laying
of venue for any such suit, action or proceeding brought in such court. THE
PARTIES ALSO EXPRESSLY WAIVE ANY RIGHT THEY HAVE OR MAY HAVE TO A JURY TRIAL OF
ANY SUCH SUIT, ACTION OR PROCEEDING. If any one or more provisions of this
Section 19 shall for any reason be held invalid or unenforceable, it is the
specific intent of the parties that such provisions shall be modified to the
minimum extent necessary to make it or its application valid and enforceable.

20. Notices. Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon personal delivery or upon
deposit in the United States mail by certified mail (if the parties are within
the United States) or upon deposit for delivery by an internationally recognized
express mail courier service (for international delivery of notice), with
postage and fees prepaid, addressed to the other party at its address as shown
beneath its signature in the Notice, or to such other address as such party may
designate in writing from time to time to the other party.



--------------------------------------------------------------------------------

EXHIBIT A

STOCK ASSIGNMENT SEPARATE FROM CERTIFICATE

[Please sign this document but do not date it. The date and information of the
transferee will be completed if and when the shares are assigned.]

FOR VALUE RECEIVED,                      hereby sells, assigns and transfers
unto                                 ,                     (            ) shares
of the Common Stock of Korn/Ferry International, a Delaware corporation (the
“Company”), standing in his name on the books of, the Company represented by
Certificate No.                          herewith, and does hereby irrevocably
constitute and appoint the Secretary of the Company attorney to transfer the
said stock in the books of the Company with full power of substitution.

DATED:                     

_________________________

The undersigned spouse of                                  joins in this
assignment.

 

Dated: _______________________

      

Spouse of ____________________



--------------------------------------------------------------------------------

EXHIBIT B

CONSENT OF SPOUSE

In consideration of the execution of the foregoing Restricted Stock Award
Agreement by Korn/Ferry International, the undersigned, the spouse of
                            , the Participant named therein, do hereby agree to
be bound by all of the terms and provisions thereof, the terms and conditions
attached thereto, and those set forth in the Plan.

 

       

_________________________

Signature of Spouse     Date        Print Spouse’s Name    

[DECLARATION BELOW TO BE COMPLETED BY UNMARRIED INDIVIDUALS]

I,                                     , the undersigned, hereby declare that I
am not married as of the date hereof.

 

             

___________________

Name:

 

________________________________

     

Date: